Citation Nr: 1243257	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-24 510 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep disturbance/sleep apnea, claimed as due to an undiagnosed illness.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for gastrointestinal disorder, claimed as gastroesophageal reflux disorder (GERD) due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from January 1983 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for GERD in an October 2006 rating decision and denied service connection for sleep apnea in a April 2008 rating decision.  The Veteran failed to appeal either decision, and did not submit additional evidence within a year of either decision, and therefore the rating decisions became final. 

2.  The evidence received subsequent to the October 2006 and April 2008 rating decisions, includes new lay statements which raise a reasonable possibility of substantiating the Veteran's claims.

3.  The weight of evidence is against a finding that the Veteran's GERD either began during or was otherwise caused by his military service.  




CONCLUSIONS OF LAW

1.  The RO's October 2006 and April 2008 rating decisions denying service connection for sleep apnea and GERD are final; new and material evidence having been presented, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200 , 20.300, 20.1103 (2012). 

2.  GERD, to include as secondary an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied service connection for GERD in an October 2006 rating decision and denied service connection for sleep apnea in an April 2008 rating decision.  In particular, the RO found that the Veteran's diagnosed sleep apnea and GERD had not been linked to his military service.  The Veteran was notified of these decisions and provided his appellate rights, but did not appeal.  In addition, new and material evidence was not submitted within one year of either rating decision. See 38 C.F.R. § 3.156(b).  Therefore, these decisions became final. 

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran sought to reopen his claims of entitlement to service connection for GERD and sleep apnea in March 2010.  It is noted that in filing to reopen, the Veteran indicated that he had been stationed in the Persian Gulf region while in service.  However, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

Here, the RO initially treated this as a claim which needed to be reopened, sending the Veteran a VCAA notice letter in October 2009 explaining why his claims had previously been denied and informing him what new and material evidence entailed with regard to the Veteran's claim.  The RO sent a second VCAA notice letter in November 2009 which purported to replace the October 2009 letter.  This letter appears to have considered the claim new as a result of the allegation of Gulf War service and illness. 

However, claiming a condition as secondary to Gulf War service, is essentially no different than filing a claim seeking service connection under a different theory (such as claiming secondary service connection instead of direct), which would require the presentation of new and material evidence.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

Nevertheless, the Board has found sufficient new and material evidence to reopen the Veteran's claim; and since the RO has already considered the Veteran's claim on the merits, there is no prejudice to the Veteran in proceeding with the adjudication of his claim.

Specifically, since the Veteran's claim was previously denied, the Veteran has submitted lay statements from his wife and from a friend he served with in the Persian Gulf.  These statements address symptoms which the Veteran was experiencing in service, and thus they are considered to be both new and material.  Accordingly, the Veteran's claims are reopened.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Chronic diseases, such as peptic ulcer disease, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 - 81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

As the Veteran has been diagnosed as having specific, medically explainable disorders, namely sleep apnea and GERD, he does not currently have an "undiagnosed illness" or medically unexplained chronic multisymptom illness, as contemplated by the Gulf War regulations.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application in this case.

GERD

At the outset, the Board notes that service connection is currently in effect for irritable bowel syndrome, which has been assigned a 30 percent disability evaluation.  

The Board further observes that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

A review of the record reveals that the Veteran was seen with complaints of gastrointestinal problems while in service, including diagnoses of acute gastroenteritis, on several occasions.  However, there were no actual diagnoses of GERD during the Veteran's period of service.  

The first actual diagnosis of GERD was not until 2006.  

The Veteran was afforded a VA examination in September 2006 at which he reported that his reflux problems had commenced in 1998.  Following a physical examination and a review of the Veteran's claims file, the examiner stated that even though the Veteran had a number of visits for gastroenteritis-like symptoms, including acute gastroenteritis, with a secondary diagnosis of reflux, he could not find any other entries that resembled symptoms of specific reflux disease.  The examiner noted that the Veteran stated that he had had no treatment since discharge from the military until recently when he was seen by a private physician and was treated for reflux disease with an upper endoscopy being performed.  He stated that while the Veteran was noted to have reflux in service in 1998, this would not prove that he had specific reflux disease.  The examiner indicated that this could have been easily due to his gastroenteritis symptoms.  He opined that it appeared less likely that the Veteran's treatment in service for a stomach condition resulted in the present claimed reflux disease.  

In a note received in November 2009, the Veteran's wife indicated that she noticed that the Veteran began having stomach/gastro problems in 1998.  She noted that these issues were in the form of nausea, the feeling of acid in the bottom of his throat, diarrhea, and bloatedness.  She stated that the Veteran currently took Nexium for his GERD and that he still had stomach conditions, mainly diarrhea and bloatedness.  

In December 2009, the Veteran was afforded a VA Gulf War examination.  The Veteran indicated that despite having only recently been diagnosed with having irritable bowel syndrome, he had experienced these symptoms for a number of years.  The examiner also noted that the Veteran was being treated for GERD.  Following examination, the examiner rendered diagnoses of GERD and irritable bowel syndrome.  

The Veteran was afforded a VA gastrointestinal examination in February 2010.  Following examination, the examiner rendered a diagnosis of irritable bowel syndrome.  The examiner noted that the Veteran had had complaints and symptoms consistent with irritable bowel syndrome dating back and beginning while on active duty.  The examiner stated that it was at least as likely as not that the Veteran's irritable bowel syndrome was due to or the result of active military service.  

In March 2010, the claims folder was reviewed by a VA examiner in conjunction with rendering an opinion as to whether the Veteran's current GERD was as a result of his Gulf War service.  The examiner indicated that following review of the claims folder, medical literature, and online resources, he could find no medical evidence to support that the Veteran's GERD, and/or symptoms thereof, was related to any specific exposure or event experienced by the Veteran during his service in Southwest Asia.  He stated that it was less as likely as not that the Veteran's GERD, and symptoms thereof, was due to or a result of a specific exposure event experienced by the Veteran during service in Southwest Asia.  

Service treatment records do reveal that the Veteran was seen for acute gastroenteritis in service and other gastrointestinal symptoms.  However, no definitive diagnoses of GERD appear to have been rendered while he was on active duty.  The Veteran was not diagnosed as having GERD until 2006.  Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

While the Board finds the Veteran competent to report that he had gastrointestinal problems in service, as noted above, service connection is currently in effect for irritable bowel syndrome.  Thus, while the Board does not doubt that the Veteran has had continuous gastrointestinal problems since service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address a complex medical question such as determining the etiology of his GERD and its relationship, if any, to his period of service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Likewise, the Veteran's wife is also not competent to render an opinion as to the etiology of his currently diagnosed GERD.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this regard, the Board notes that there has been no competent medical evidence/opinion received relating the Veteran's currently diagnosed GERD to his period of service.  The September 2006 VA examiner indicated that it appeared less likely than not that the Veteran's treatment in service for a stomach condition represented the onset of his now diagnosed claimed reflux disease.  The March 2010 VA examiner expanded on this opinion, concluding that it was less likely than not that the Veteran's GERD and symptoms thereof were due to or a result of a specific exposure event experienced by the Veteran during service in Southwest Asia.  In support of their opinions, the examiners acknowledged the Veteran's contentions, and reviewed the in-service and post-service treatment records, and the medical literature.  The opinions were supported by a complete rationale, and they examiner's conclusions were not challenged by any other competent medical findings.  In this regard, the Board finds that these opinions are the most probative evidence of record and are entitled to great weight.  Thus, service connection for GERD on a direct and/or presumptive basis is not warranted and the Veteran's claim is denied.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in October 2009 and November 2009 letters, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the October 2009 and November 2009 letters.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As was noted above, the first notice letter explained what was required to reopen a claim, whereas the second letter incorrectly treated the Veteran's claims as new claims.  Nevertheless, because the Board ultimately reopened the Veteran's claims, and because the RO adjudicated the claims on the merits, there is no prejudice to the Veteran for the Board to proceed with a decision on the merits in this case.

VA has also complied with its duty to assist the Veteran in substantiating his claim.  Service treatment records have been obtained, as have all identified and pertinent post-service treatment, to the extent they are available. 

As to the necessity for an examination, the Board notes that the matter was referred to a VA examiner for an opinion as to the relationship between a gastrointestinal disorder/GERD and the Veteran's period of service, to include his service in the Gulf War.  The opinions were provided in March 2010, and both noted a review of the claims folder.  The provided opinions provide sufficient information to properly address the Veteran's claim and detailed rationale to support the opinions.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and was given a opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

New and material evidence having been presented, the Veteran's claims of Entitlement to service connection for sleep apnea and GERD are reopened.

Service connection for gastrointestinal disorder, claimed as gastroesophageal reflux disorder (GERD) due to an undiagnosed illness, is denied. 


REMAND

Having reopened the claims for sleep apnea, the Board finds that a remand is needed to fully develop the claim.

Specifically, the VA examiner concluded in March 2010  that the Veteran's obstructive sleep apnea was not caused by his time in the Persian Gulf region.  However, the opinion did not address the question of direct service connection.  That is, is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed sleep apnea either began during or was otherwise caused by his military service from 1983 to 2003.

The Veteran did not complain of sleep apnea in service, and was not diagnosed with it until 2007, approximately four years after he separated from service.  

Service treatment records do reveal that the Veteran was seen with complaints of sleeping problems related to pain in his left shoulder in April 2000, but there were no further sleeping problems reported during service.  There were also no problems reported or diagnosed related to sleeping at the time of the August 2002 VA pre-discharge examination or at the time of the Veteran's October 2003 report of medical history assessment.  

A May 2006 sleep study produced normal findings and that the first objective medical finding obstructive sleep apnea did not occur until November/December 2007, when the Veteran was diagnosed as having chronic sleep apnea.  However, it is unclear to the Board whether the normal findings would mean that the Veteran did not have sleep apnea at that time or whether they represent more of a false negative, given the fact that sleep apnea was shown on a subsequent study a year and a half later.   

Several lay statements have been submitted in an effort to show that the Veteran's obstructive sleep apnea began in service.  In a January 2008, the Veteran's wife indicated that she noticed her husband's snoring in early 1999.  She stated that the snoring became progressively worse in 2000 and that there were a number of times that he would wake up gasping for air.  She reported that there were times that she would sleep on the couch downstairs due to his snoring.  She also noted that he would take naps at lunch at times and during the evening.  In November 2009, the Veteran's wife asserted that his sleep disturbance problems started in 1998, stating that when he slept he would snore terribly and gasp for air.  

In a January 2008 letter, M.P. stated that he was deployed with the Veteran on numerous occasions between 1997 and 2000.  He reported sharing quarters with the Veteran in July/August 1999 and again in February/March 2000, during which times he observed that the Veteran having trouble sleeping, including having issues such as constant movement throughout the night and loud snoring that seemed to cause interruptions in his sleep.  He stated that he remembered these issues as it was significant enough to impact his ability to sleep in the same room.  

As such, an opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file (including a copy of this remand) to the VA examiner who conducted the VA examination in March 2010, or if he is not available to another examiner.  If the Board's questions cannot be answered without an examination, one should be scheduled.  A complete rationale should be provided for any opinion expressed.
 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed obstructive sleep apnea either began during or was otherwise caused by the Veteran's military service (from 1983-2003).  

In doing so, the examiner should specifically address the statements from the Veteran's wife and from his fellow service-member in which they suggest that they observed symptoms of sleep apnea in service, and the fact that a sleep study was initially negative for sleep apnea in 2006, but then positive for sleep apnea in 2007.  
 
2.  Then readjudicate the appeal.  If the claim remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


